DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendments and arguments filed on November 4, 2020 have been entered and are under consideration.

Status of Claims
Claims 1 and 6 have been amended. Claims 1, 5-6, and 8-10 are pending and currently under examination.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5-6 and 8-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Applicants have amended claims 1 and 6 to incorporate the limitations “a different numerical value of an actual concentration value or the pepsin or pepsinogen” and further added that “…so as to enable matching a disease or symptoms with the actual concentration value, without the need to determine the actual concentration value of the pepsin or pepsinogen using additional processing or machines”. Applicant’s arguments filed 02/19/2021 point to Figure 1 and paragraphs 0018 and 0021 for support of these amendments. However, the figures and paragraphs, as well as the specification as a whole, do not provide support for incorporating actual concentration values of the pepsin or pepsinogen on the claimed reagent strip or kit. Paragraph 0018 states the sample migrates to the capture zones 14 and based on the concentration of the analyte, the corresponding capture zones 14 will activate indicators 16 (vertical lines) that indicate specific concentrations of the analyte within the sample. In the embodiment of FIG. 1, all indicators 16 will be activated, up to the maximum concentration of pepsin within the sample. Thus, as shown in FIG. 1, if the sample has pepsin of 1000 ng/mL pepsin, 1000 ng/mL, 500 ng/mL, 250 ng/mL . . . 12 ng/mL the appropriate pepsin indicators 16 will activate on the strip 10. The specification fails to clearly convey the presence of numerical values of an actual concentration value of the pepsin or pepsinogen. Similarly, while paragraph 0021 does indeed state that advantageously, concentration of an analyte in a saliva sample is readily visible to a user without the need for additional processing or machines, the referenced 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 and 6 is rejected under 35 U.S.C. 103 as being unpatentable over Koufman (US Patent 5,879,897, cited by applicant on IDS) in view of Plummer et al (US PGPub 2009/0305436. hereinafter “Plummer”) and Yee et al. (US 2008/0241958, hereinafter “Yee”).
Regarding claims 1 and 6, Koufman teaches a method for detecting a gastric reflux by detecting pepsin or pepsinogen in the mouth, an esophageal or laryngeal area, an airway or bodily fluid sample. Koufman further states that the sample to be analyzed may be an expectorate, a saliva sample, an airway mucosa sample, or even a serum or urine sample (Col. 5, lines 36-39). The preferred method of detection is the use of an immunoassay. The immunoassay has an antibody immobilized on its surface that is able to detect human pepsin or pepsinogen. When the immunoassay contacts pepsin/pepsinogen in a sample, a pepsin/pepsinogen-antibody complex is formed. The detection of the immunoreaction between the antibody and the pepsin/pepsinogen allows for a determination of pepsin/pepsinogen in the sample (Col. 4, lines 44-47, 51-57; Col. 5, lines 1-6, 15-19; Col. 11, lines 12-18; Col. 12, lines 6-14).
However, Koufman does not teach  a plurality of capture zones, each capture zone corresponding to an indicator, each capture zone having the antibody agent of a concentration that is different from each of the other capture zones, with each indicator being constructed and arranged upon activation, to indicate a different concentration of the analyte when present in the saliva sample, and a different numerical value of an actual concentration value of the pepsin or pepsinogen corresponding with each of the indicators to identify a specific concentration of the pepsin or pepsinogen, wherein the strip is constructed and arranged such that when the saliva sample is introduced onto the sample receiving portion, a chemical 
 Plummer teaches an assay kit for detection and providing an indication of the concentration of a pregnancy hormone present in a test sample. Specifically, Plummer teaches a lateral flow assay device having a sample receiving zone for receiving a fluid sample, a plurality of test zones located downstream from the sample receiving zone, wherein each test zone is capable of detecting a different concentration of hormone compared with an adjacent test zone and an indicator for recording a hormone concentration detected by the device (para. 0020). The test zones contain antibodies specific to the hormone to be tested and bind to the specific hormone to be analyzed and immobilize it to the test zone (para. 0032). Additionally, the lateral flow assay device has labelled reagents capable of binding to the target hormone and produce a colored signal that is detectable with the eye (para. 0047-0048). In one embodiment, each of the test zones are numbered to indicate a different hormone concentration present in the fluid sample (Fig. 4). In another embodiment, Plummer states that the invention is provided in the form of a kit comprising a plurality of devices comprising of at least 2 or more devices (para. 0065).
It would have been obvious to one of ordinary skill in the art at the filing date of the invention to take the pepsin/pepsinogen antibody agents of Koufman and incorporate them on 
While Koufman in view of Plummer teach the strip and kit above incorporating number indicators for the different concentration amounts on the capture zone (for example, see Plummer Figure 4), the references fail to specifically teach the presence of an actual concentration value of the analyte corresponding with each of the indications. Yee teaches throughout the publication an immunoassay for the semi-quantitative determination of hCG in fluid samples to aid in the diagnosis of certain stages of pregnancy (abstract). More specifically Yee teaches at Figures 3-4, the presence of numerical values of actual concentration values of the tested analyte to enable concentration determination without the need to determine the actual concentration value of the analyte using additional processing or machines (see paragraphs 0021-0030).
It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to incorporate, in place of the numerical indicators on the strip of Koufman in view of Plummer, actual concentration values as taught by Yee because it would have been desirable to utilize an assay strip that can provide detection of various concentration levels of the desired analyte for more accurate and specific diagnosis (Yee, paragraphs 0008-0010)
Claim 5, 8, 9 and 10 is rejected under 35 U.S.C. 103 as being unpatentable over Koufman (US Patent 5,879,897, cited by applicant on IDS) in view of Plummer et al (US PGPub 2009/0305436 A1) and Yee et al. (US 2008/0241958, hereinafter “Yee”), as applied to claims 1 and 6 above (hereinafter “Modified Koufman”) and further in view of Boehringer (US Patent No. 6,924,153).
Regarding claims 5 and 8-10, Modified Koufman teaches the invention as applied above to claim 1. However, the references does not teach a range of concentration of 12 ng/mL to 1000 ng/mL or 0.1 µg/mL to 10 µg/mL that is to be detected.
Boehringer teaches a lateral flow test strip that can detect and indicate a concentration of an analyte. In given examples, Pregnanediol-Gluconoride (PDG) concentration within a sample is being tested in a given range from 0 µg/mL to 100 µg/mL (Col. 29, Table 6), 0 µg/mL to 25 µg/mL (Col. 29, Table 7), and 0 µg/mL to 10 µg/mL (Col.29, Table 8). All the given concentration ranges encompass the claimed range.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the devices of Modified Koufamn and then further modify it to detect an analyte in certain ranges such as the claimed range of 12 ng/mL to 1000 ng/mL and 0.1 ug/mL to 10 ug/mL. It is well known in the art that the concentration ranges on a lateral flow test strip can be changed and adjusted to fit the analyte being tested. The range on the test strips taught by Boehringer could be adjusted so that a more appropriate range could be used in the applicant’s instant case, i.e. 0 µg/mL to 1 µg/mL.

Response to Arguments
Applicant’s arguments filed 02/19/2021 with respect to claim(s) 1, 5-6, and 8-10 have been considered but are moot because of the new grounds of rejection applied to the newly amended claims. While Koufman in view of Plummer do not teach the strip/kit comprising numerical values of an actual concentration value corresponding with each of the indicators, Yee teaches at Figures 3-4, the presence of numerical values of actual concentration values of the tested analyte to enable concentration determination without the need to determine the actual concentration value of the analyte using additional processing or machines. Therefore, the claims remain unpatentable based on the teachings of Koufman in view of Plummer and Yee.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REBECCA M GIERE/Primary Examiner, Art Unit 1641